Citation Nr: 0943924	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for loss of the right 
testicle.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to May 1949, 
and from June 1949 to April 1961.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Tiger Team Special Processing Unit at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The RO in Detroit, Michigan, has jurisdiction of the 
Veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of this case indicates that it requires 
additional development. 

An August 2007 Statement of the Case (SOC) refers to the 
report of an October 2003 VA examination at the Battle Creek, 
Michigan, VA Medical Center (VAMC).  The SOC also refers to 
treatment records dated from December 2001 through March 2007 
from the Ann Arbor, Michigan, VAMC.  

However, a careful review of the Veteran's claims file 
reveals that it does not contain any of the cited records.  
Without these records, the Board is unable to undertake a de 
novo review of the Veteran's claims.  Therefore, copies of 
the records must be obtained and associated with the claims 
file.

The Board regrets any delay caused by this remand.  However, 
the proper adjudication of the Veteran's claims requires that 
these VA medical records be associated with the claims file.  
Moreover, there are heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file the report of the October 
2003 VA examination of the Veteran at 
the Battle Creek VAMC, the Veteran's 
medical records dated from December 
2001 through March 2007 at the Ann 
Arbor VAMC, and any other of the 
Veteran's medical records at either 
VAMC that are not already of record.

2.  Then, readjudicate the Veteran's 
claims for service connection for the 
loss of a right testicle, service 
connection for tinnitus and service 
connection for bilateral hearing loss.  
If any benefit sought on appeal remains 
denied, provide the Veteran with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



